UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 1-34761 Autobytel Inc. (Exact name of registrant as specified in its charter) Delaware 33-0711569 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer identification number) 18872 MacArthur Boulevard, Suite 200, Irvine, California (Address of principal executive offices) (Zip Code) (949) 225-4500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of May 2, 2011, there were 46,053,501 shares of the Registrant’s Common Stock outstanding. INDEX Page PART I. FINANCIAL INFORMATION ITEM1. Financial Statements Unaudited Consolidated Condensed Balance Sheets as of March 31, 2011 and December 31, 2010 3 Unaudited Consolidated Condensed Statements of Operations and Comprehensive (Loss) Income for the Three Months Ended March 31, 2011 and the Three Months Ended March 31, 2010 4 Unaudited Consolidated Condensed Statements of Cash Flows for the Three Months Ended March 31, 2011 and the Three Months Ended March 31, 2010 5 Notes to Unaudited Consolidated Condensed Financial Statements 6 ITEM2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 ITEM3. Quantitative and Qualitative Disclosures About Market Risk 20 ITEM4. Controls and Procedures 20 PART II. OTHER INFORMATION ITEM1. Legal Proceedings 21 ITEM1A. Risk Factors 21 ITEM6. Exhibits 23 Signatures 24 2 table of contents PART I. FINANCIAL INFORMATION Item1.Financial Statements AUTOBYTEL INC. UNAUDITED CONSOLIDATED CONDENSED BALANCE SHEETS (Amounts in thousands, except share and per-share data) March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, (net of allowances for bad debts and customer credits of $431 and $621 at March 31, 2011 and December 31, 2010, respectively) Prepaid expenses and other current assets Total current assets Property and equipment, net Long-term strategic investment Intangible assets, net Goodwill Other assets 81 81 Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Deferred revenues Total current liabilities Convertible note payable Other non-current liabilities Total liabilities Commitments and contingencies (Note 8) Stockholders’ equity: Preferred stock, $0.001 par value; 11,445,187 shares authorized; none outstanding — — Common stock, $0.001 par value; 200,000,000 shares authorized and 46,040,645 and 45,689,062 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively 46 46 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. 3 table of contents AUTOBYTEL INC. UNAUDITED CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS) INCOME (Amounts in thousands, except per-share data) Three Months Ended March 31, Revenues: Purchase requests $ $ Advertising Other revenues 67 26 Total net revenues Cost of revenues (excludes depreciation of $55 and $192 for the three months ended March 31, 2011 and 2010, respectively) Gross profit Operating expenses: Sales and marketing Technology support General and administrative Depreciation and amortization Patent litigation settlement ) ) Total operating expenses Operating (loss) income ) Interest and other income, net 9 (Loss) income before income tax provision ) Income tax provision 13 Net (loss) income and comprehensive (loss) income $ ) $ Basic (loss) earnings per common share $ ) $ Diluted (loss) earnings per common share $ ) $ Shares used in computing net (loss) earnings per common share (in thousands): Basic Diluted See accompanying notes. 4 table of contents AUTOBYTEL INC. UNAUDITED CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Amounts in thousands) Three Months Ended March 31, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash (used in) provided by operating activities: Depreciation and amortization Provision for bad debts 46 75 Provision for customer credits Share-based compensation Changes in assets and liabilities: Accounts receivable ) Prepaid expenses and other current assets 33 Other non-current assets — ) Accounts payable Accrued expenses and other liabilities ) ) Deferred revenues ) ) Non-current liabilities 97 ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from exercise of stock options — Payment of contingent fee arrangement ) — Net cash provided by financing activities — Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes. 5 table of contents AUTOBYTEL INC. NOTES TO UNAUDITED CONSOLIDATED CONDENSED FINANCIAL STATEMENTS 1. Organization and Operations Autobytel Inc. (“Autobytel” or the “Company”) is an automotive marketing services company that assists automotive retail dealers (“Dealers”) and automotive manufacturers (“Manufacturers”) market and sell new and used vehicles through its internet purchase request referral programs, together with related Dealer marketing products and services, and online advertising programs. Internet purchase request referrals (“Purchase Requests”) are internet requests from consumers seeking information or quotes regarding pricing and availability of new or used vehicles or for vehicle financing.The Company’s network of owned, consumer-facing automotive websites (“Owned Websites”), which include Autobytel.com®, Autotropolis.com®, Autoweb.com®, AutoSite.com®, Car.comsm, CarSmart.com®, CarTV.com®, MyGarage.com® and MyRide.com®, provide consumers with information and tools to aid them with their automotive purchase decisions and the opportunity to submit Purchase Requests.Purchase Requests are internally generated from the Company’s Owned Websites (“Internally-Generated Purchase Requests”) or purchased from third parties (“Other Purchase Requests”) that generate Purchase Requests from their websites (“Third Party Websites”).Autobytel sells Internally-Generated Purchase Requests and Other Purchase Requests directly to Dealers and indirectly to Dealers through a wholesale market consisting of Manufacturers and other third parties in the automotive Purchase Request distribution industry.In conjunction with the Company’s Purchased Request programs, Autobytel also offers Dealers and Manufacturers other products and services to assist them in capturing online, in-market customers and selling more vehicles, including the Company’s iControl by Autobyteltm, WebLeads+, Email Marketing Manager, and Lead Call products and services.Through their advertising placements on the Company’s Owned Websites, Manufacturers can direct consumers to their respective websites for further information. The Company was incorporated in Delaware on May17, 1996. Its principal corporate offices are located in Irvine, California. The Company’s common stock is listed on The NASDAQ Global Market under the symbol ABTL. On September 17, 2010 ("Acquisition Date"), the Company acquired substantially all of the assets of privately-held Autotropolis, Inc., a Florida corporation, and Cyber Ventures, Inc., a Florida corporation (collectively, “Auto/Cyber”). The business acquired from Cyber Ventures, Inc. generates and sells in-market consumer automotive Purchase Requests.The business acquired from Autotropolis, Inc., through its Autotropolis.com website, provides new vehicle Purchase Requests and related products and services directly to Dealers and expanded the Company’s ability to monetize the acquired, incremental traffic through advertising on the site.Auto/Cyber’s results of operations are included in the Company’s consolidated financial statements beginning September 17, 2010. The Company has historically experienced negative cash flow and at March 31, 2011 had an accumulated deficit of $283 million. Based on the Company’s current operating plan for 2011, the Company expects that its net operating cash flows will improve from 2010 levels.The Company continues to face many risks and uncertainties related to the general economic conditions and the automotive industry in particular; however, the Company believes current cash and cash equivalents are sufficient to meet anticipated cash needs for working capital and capital expenditures for at least the next 12 months. 2. Basis of Presentation The unaudited consolidated condensed financial statements of Autobytel presented herein are presented on the same basis as the Company’s 2010 Annual Report on Form 10-K.Autobytel has made its disclosures in accordance with accounting principles generally accepted in the United States of America as they apply to interim reporting, but condensed or omitted certain information and disclosures normally included in notes to consolidated financial statements in accordance with the Securities and Exchange Commission’s rules and regulations. The unaudited consolidated condensed financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto in Autobytel’s Annual Report on Form 10-K filed with the Securities and Exchange Commission for the year ended December31, 2010. In the opinion of Autobytel’s management, the accompanying unaudited interim consolidated condensed financial statements contain all adjustments (consisting of normal recurring adjustments) necessary to fairly present Autobytel’s consolidated condensed financial position as of March 31, 2011 and the consolidated condensed statements of operations and cash flows for the three months ended March 31, 2011 and 2010. The statements of operations and comprehensive (loss) income and cash flows for the periods ended March 31, 2011 and 2010 are not necessarily indicative of the results of operations or cash flows expected for the year or any other period. 6 table of contents AUTOBYTEL INC. NOTES TO UNAUDITED CONSOLIDATED CONDENSED FINANCIAL STATEMENTS – (continued) 3. Acquisition of Autotropolis, Inc. and Cyber Ventures, Inc. On the Acquisition Date, the Company acquired substantially all of the assets of Auto/Cyber.The results of Auto/Cyber’s operations have been included in the consolidated financial statements since that date.Theacquired businesses, throughproprietary content, generate and sell in-market consumer automotive Purchase Requests and, through the Autotropolis.com website, provides new car Purchase Requests and related digital products directly to automotive dealers.Two former owners of the acquired businesses were employed by the Company upon closing of the acquisition. Payments of purchase consideration are made to entities controlled by the former owners.Prior to the acquisition, Cyber Ventures, Inc. was a Purchase Request provider for the Company. The Acquisition Date fair value of the consideration transferred totaled $16.8 million which consisted of the following: (in thousands) Cash $ Convertible subordinated promissory note Warrant to purchase 2,000,000 shares of Company Common Stock Contingent consideration Working capital adjustment 99 $ As part of the consideration paid for the acquisition, the Company issued a convertible subordinated promissory note for $5.0 million (“Note”) to the sellers.The fair value of the Note as of the Acquisition Date was $5.9 million.This valuation was estimated using a binomial option pricing method.Key assumptions used in valuing the promissory note include a market yield of 15.0% and stock price volatility of 77.5%.As the Note was issued with a substantial premium, the Company recorded the premium as additional paid-in capital.Interest is payable at an annual interest rate of 6% in quarterly installments.The entire outstanding balance of the Note is to be paid in full on September 30, 2015.At any time after September 30, 2013, the holders of the Note may convert all or any part of, but in 200,000 minimum share increments, the then outstanding and unpaid principal of the Note into fully paid shares of the Company’s common stock at a conversion price of $0.93 per share (as adjusted for stock splits, stock dividends, combinations and other similar events).The right to convert the Note into common stock of the Company is accelerated in the event of a change in control of the Company.In the event of default, the entire unpaid balance of the Note will become immediately due and payable and will bear interest at the lower of 8% per year and the highest legal rate permissible under applicable law. The Warrant to purchase 2,000,000 shares of Company common stock issued in connection with the acquisition (“Warrant”) has been valued at $0.63 per share for a total value of $1.3 million.The Company used an option pricing model to determine the value of the Warrant.Key assumptions used in valuing the Warrant are as follows: risk-free rate of 2.3%, stock price volatility of 77.5% and a term of 8.04 years.The Warrant was valued based on long-term volatilities of the Company and comparable public companies as of the Acquisition Date.The exercise price of the Warrant is $0.93 per share (as adjusted for stock splits, stock dividends, combinations and other similar events).The Warrant becomes exercisable on the third anniversary of the issuance date and expires on the eighth anniversary of the issuance date.The right to exercise the Warrant is accelerated in the event of a change in control of the Company. The contingent consideration arrangement requires the Company to pay up to $1.0 million (representing quarterly payments of up to $83,334 beginning fourth quarter 2010 and ending third quarter 2013) of additional consideration to the sellers if certain quarterly Purchase Request volume, Purchase Request quality and gross margin targets are met.The targets were met for the quarter ended March 31, 2011 and the Company accrued $83,334 for the quarter.The fair value of the contingent consideration arrangement as of the Acquisition Date was $526,000. The fair value of the contingent consideration 7 table of contents AUTOBYTEL INC. NOTES TO UNAUDITED CONSOLIDATED CONDENSED FINANCIAL STATEMENTS – (continued) was estimated using a Monte Carlo Simulation. This fair value measurement is based on significant inputs not observable in the market and thus represents a Level 3 measurement as defined in ASC 820, Fair Value Measurements and Disclosures. The key assumptions in applying the Monte Carlo Simulation consisted of minimum, maximum, and modal values for the expected quarterly incremental Purchase Request volume, close rate index, and gross margin growth rate as well as a triangular distribution assumption. The Company recorded an additional $237,000 and $31,000 in fair value in the fourth quarter of 2010 and the first quarter of 2011, respectively, to account for changes in the range of outcomes for the contingent consideration recognized as a result of the acquisition of Auto/Cyber. The following table summarizes the preliminary estimated fair values of the assets acquired and liabilities assumed at the Acquisition Date.Because the transaction was completed near the end of the third quarter of 2010, we have not yet finalized the fair values of the assets and liabilities assumed in connection with the acquisition. (in thousands) Accounts receivable $ Prepaid online advertising 12 Property, plant and equipment 56 Other long-term assets 6 Total tangible assets acquired Current liabilities Other liabilities Total liabilities assumed Net identifiable assets acquired Definite-lived intangible assets acquired Goodwill Net assets acquired $ The preliminary fair value of the acquired intangible assets was determined using the below valuation approaches. In estimating the preliminary fair value of the acquired intangible assets, the Company utilized the valuation methodology determined to be most appropriate for the individual intangible asset being valued as described below. The acquired intangible assets include the following: Valuation Method Estimated Fair Value Estimated Useful Life (1) (in thousands) (years) Employment/non-compete agreements Discounted Cash Flow (2) $ 5 Publications Cost Approach (3) 3 Customer relationships Excess of Earnings (4) 3 Trademarks and trade names Relief from Royalty (5) 5 Software Cost Approach (3) 3 Total purchased intangible assets $ 8 table of contents AUTOBYTEL INC. NOTES TO UNAUDITED CONSOLIDATED CONDENSED FINANCIAL STATEMENTS – (continued) Determination of the estimated useful lives of the individual categories of purchased intangible assets was based on the nature of the applicable intangible asset and the expected future cash flows to be derived from the intangible asset. Amortization of intangible assets with definite lives are recognized over the shorter of the respective lives of the agreement or the period of time the assets are expected to contribute to future cash flows. The employment/non-compete agreements fair value was derived by calculating the difference between the present value of the Company’s forecasted cash flows with the agreements in place and without the agreements in place. The cost approach estimates the cost required to repurchase or reproduce the intangible assets. The method takes into account technological and economic obsolescence of the publications and software licenses. The excess of earnings method estimates a purchased intangible asset’s value based on the present value of the prospective net cash flows (or excess earnings) attributable to it. The value attributed to these intangibles was based on projected net cash inflows from existing contracts or relationships. The relief from royalty method is an earnings approach which assesses the royalty savings an entity realizes since it owns the asset and doesn’t have to pay a third party a license fee for its use. Some of the more significant estimates and assumptions inherent in the estimate of the fair value of the identifiable purchased intangible assets include all assumptions associated with forecasting cash flows and profitability. The primary assumptions used for the determination of the preliminary fair value of the purchased intangible assets were generally based upon the present value of anticipated cash flows discounted at a rate of 18%. Estimated years of projected earnings generally follow the range of estimated remaining useful lives for each intangible asset class. The goodwill recognized of $11.7 million is attributable primarily to expected synergies and the assembled workforce of Auto/Cyber.Of this amount, approximately $10.3 million is amortizable for income tax purposes.As of March 31, 2011, there were no changes in the recognized amounts of goodwill resulting from the acquisition of Auto/Cyber. The Company incurred $687,000 of acquisition related costs related to Auto/Cyber to date, all of which was expensed in 2010. The operating results of Auto/Cyber have been included in the Company’s consolidated financial statements from the Acquisition Date through March 31, 2011.Total revenue of $4.8 million and net income of $1.0 million, which includes all Purchase Requests generated through Auto/Cyber, was recognized for Auto/Cyber in the quarter. The following unaudited pro forma information presents the consolidated results of the Company and Auto/Cyber for the quarter ended March 31, 2010 with adjustments to give effect to pro forma events that are directly attributable to the acquisition and have a continuing impact, but exclude the impact of pro forma events that are directly attributable to the acquisition and are one-time occurrences. The unaudited pro forma information is presented for illustrative purposes only and is not necessarily indicative of the results of operations of future periods, the results of operations that actually would have been realized had the entities been a single company during the periods presented or the results of operations that the combined company will experience after the acquisition. The unaudited pro forma information does not give effect to the potential impact of current financial conditions, regulatory matters or any anticipated synergies, operating efficiencies or cost savings that may be associated with the acquisition. The unaudited pro forma information also does not include any integration costs or remaining future transaction costs that the companies may incur as a result of the acquisition and combining the operations of the companies. 9 table of contents AUTOBYTEL INC. NOTES TO UNAUDITED CONSOLIDATED CONDENSED FINANCIAL STATEMENTS – (continued) The unaudited pro forma consolidated results of operations, assuming the acquisition had occurred on January 1, 2010, are as follows: Three Months Ended March 31, 2010 (in thousands) Unaudited pro forma consolidated results: Revenue $ Net income $ 4.Computation of Basic and Diluted Net (Loss) Earnings Per Share Basic net (loss) earnings per share is computed using the weighted average number of common shares outstanding during the period, excluding any unvested restricted stock. Diluted net (loss) earningsper share is computed using the weighted average number of common shares, and if dilutive, potential common shares outstanding, as determined under the treasury stock method, during the period. Potential common shares consist of unvested restricted stock and the common shares issuable upon the exercise of stock options.The following are the share amounts utilized to compute the basic and diluted net (loss) earnings per share for the three months ended March 31, 2011 and 2010: Three Months Ended March 31, Basic shares: Weighted average common shares outstanding Weighted average unvested restricted stock ) ) Basic shares Diluted shares: Basic shares Weighted average diluted securities — Dilutive shares For the three months ended March 31, 2011, 2.8 million anti-dilutive potential shares of common stock have been excluded from the calculation of diluted loss per share.For the three months ended March 31, 2010, 4.4 million anti-dilutive potential shares of common stock have been excluded from the calculation of diluted earnings per share. 5. Share-Based Compensation Share-based compensation expense is included in costs and expenses in the accompanying Unaudited Consolidated Condensed Statements of Operations and Comprehensive (Loss) Income as follows: Three Months Ended March 31, (in thousands) Share-based compensation expense: Cost of revenues $
